Exhibit 10.45

 

AMENDMENT AGREEMENT

 

This Amendment Agreement (this “Amendment”) is made and entered into as of
November 29, 2018  by and between SoftBank Corp., a company incorporated under
the laws of Japan and having its principal place of business at 1-9-1
Higashi-shimbashi, Minato-ku, Tokyo, Japan (“SoftBank”) and AeroVironment, Inc.,
a company incorporated under the laws of the State of Delaware and having its
principal place of business at 800 Royal Oaks Drive, Suite 210, Monrovia, CA
91016, U.S.A. (“AV”). SoftBank and AV are hereinafter referred to collectively
as the “Parties” and individually as a “Party”.

All Capitalized terms not otherwise defined herein shall have the same meaning
as assigned to them in the Original Agreement (as such term is defined below).

 

RECITALS

WHEREAS:

(A)    SoftBank and AV entered into a Joint Venture Agreement dated as of
December 1, 2017 (the “Original Agreement”) under which they agreed to establish
a joint venture company named HAPSMobile Inc.; and

(B)    SoftBank and AV now desire to amend a portion of the Original Agreement
as set forth in this Amendment.

 

NOW THEREFORE, the Parties hereby agree to amend and supplement the terms of the
Original Agreement as follows:

 

1.        Amendment to Section 4(a)(i).

 

Section 4.4(a)(i) of the Original Agreement is deleted in its entirety and
replaced as follows:

 

(i) Composition of the Board of Directors.  The board of directors of the
Company (the “Board”) shall consist of six (6) Directors, of which four (4)
shall be nominated by SoftBank (collectively, the “SoftBank Directors”) and two
(2) shall be nominated by AV (the “AV Directors”). The updated SoftBank
Directors shall be Mr. Junichi Miyakawa, Mr. Ryuji Wakikawa, Mr. Yoshihito
Shimazaki and Mr.  Akihiko Asami. AV Directors shall be Mr. Wahid Nawabi and Mr.
Kirk Flittie. Each Shareholder agrees that, if at any time it is then entitled
to vote for the election, removal or re-election of directors to the Board, it
shall vote all of its Shares that are entitled to vote or execute proxies or
written consents, as the case may be, and take all other necessary actions
(including causing the Company to call a special meeting of the Shareholders) in
order to ensure that the composition of the Board is as set forth in this
Section 4.4(a)(i) (i.e. that the Board shall consist of four (4) SoftBank
nominated Directors and two (2) AV nominated Directors).

 

2.        Effective Date. Notwithstanding the signing date, this Amendment shall
be in full effect from November 29, 2018.

 

3.        Other.





1




3.1    SoftBank and AV each agrees to cause the Company to, and to vote its
respective shares in order to, fully implement this Amendment, including without
limitation any necessary amendment to the articles of incorporation of the
Company.

 

3.2    Except as expressly modified by this Amendment, the Original Agreement
shall remain in full force and effect.

 

[Signature page follows.]

 





2




IN WITNESS WHEREOF, the Parties have executed this Amendment by their respective
duly authorized representatives . This Amendment may be executed in
counterparts, including by facsimile or any other electronic transmission.

 

 

 

 

 

 

 

 

 

SoftBank Corp..

    

AeroVironment, Inc.

 

 

 

By:

 

By:

 

 

 

/s/Junichi Miyakawa

 

/s/ Wahid Nawabi

 

 

 

Print Name:  Junichi Miyakawa

 

Print Name: Wahid Nawabi

Title: Executive Vice President, Director & CTO

 

Title: President and CEO

 

 

 

Date:

Nov. 29, 2018

 

Date:

Nov. 29, 2018

 

3

